In connection with the claim that defendant New York University (NYU) negligently supervised its premises, the parties are entitled to discovery for a reasonable period prior to the fire which, it is alleged, was caused by NYU’s students dropping incendiary material from their dormitory onto a *364neighboring building. The three year period permitted here is reasonable (Matos v City of New York, 78 AD2d 834). For the purposes of discovery, a history of the discarding of refuse by NYU students onto the neighboring roof, and the fire mar-shall’s report which attributes the cause to "probably careless discard of smoking material” sufficiently establishes relevancy.
We have considered appellant’s remaining arguments and find them to be without merit. Concur — Ellerin, J. P., Kupferman, Ross and Smith, JJ.